PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                    ______

                                Nos. 12-2923 and 12-3143
                                         ______

                        In Re: WR Grace & Co., et al., Debtors
                            Anderson Memorial Hospital,
                                       Appellant
                                        ______
                     On Appeal from the United States District Court
                              for the District of Delaware
                               (D.C. No. 1-11-cv-00199)
                                        ______

                           ORDER AMENDING OPINION

It appears that the opinion issued on September 4, 2013 incorrectly identified Andrew N.
Rosenberg, Esq. as counsel appearing and arguing on behalf of David T. Austern and Her
Majesty of Canada. Mr. Rosenberg entered his appearance on behalf of the Bank Lender
Group only and did not argue in these appeals. Accordingly, it is hereby ordered that the
docket entry of June 17, 2013 shall be corrected and the following text deleted from the
caption of the opinion:

Andrew N. Rosenberg, Esq. (Argued)
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, NY 10019
Counsel for David T. Austern,
Her Majesty Queen of Canada

The original filed date of the opinion and this Court’s judgment are not altered by the
amendment.

For the Court,


Marcia M. Waldron, Clerk
Date: November 20, 2013
PDB/cc: All Counsel of Record